Case 8:19-cv-01010-ODW-AGR Document 49 Filed 05/21/20 Page 1 of 3 Page ID #:405


       WCCB LAW, LLP
  1    BENJAMIN M. CUTCHSHAW (SBN 263483)
  2    bcutchshaw@wccblaw.com
       18400 Von Karman Avenue, 10th Floor
  3    Irvine, California 92612
       Tel: (949) 247-7832
  4

  5    Attorneys for Plaintiff
       PLUTOS SAMA HOLDINGS, INC.
  6

  7

  8                     UNITED STATES DISTRICT COURT
  9                    CENTRAL DISTRICT OF CALIFORNIA
 10

 11     PLUTOS SAMA HOLDINGS, INC.,           Case No. 8:19-cv-1010
 12
                       Plaintiff,
 13
                                              Honorable Otis D. Wright II
               v.
 14                                           PLAINTIFF’S NOTICE OF
        TORSTEN MAEHLE;
 15     ALEJANDRO WIDMER; JURG                DISMISSAL OF COMPLAINT
 16     WIDMER PROBST; CLEMENS                WITHOUT PREJUDICE
        GREGOR; CARLOS POLITANO;
 17     ENDRE SZABARI; MICHAEL
        BEILENSON; and DOES 1–20,
 18     inclusive,
 19
                       Defendants.
 20

 21

 22

 23

 24

 25

 26

 27

 28


                        PLAINTIFF’S NOTICE OF DISMISSAL OF COMPLAINT
Case 8:19-cv-01010-ODW-AGR Document 49 Filed 05/21/20 Page 2 of 3 Page ID #:406



  1            PLAINTIFF’S NOTICE OF DISMISSAL OF COMPLAINT
  2          Plaintiff PLUTOS SAMA HOLDINGS, INC., pursuant to Rule 41(a)(1) of
  3    the Federal Rules of Civil Procedure, hereby dismisses all causes of action in the
  4    complaint against all defendants, without prejudice. Plaintiff is dismissing this
  5    action because, based on information only recently obtained, a new action
  6    (naming the same or similar defendants and alleging the same or similar claims)
  7    will be filed in a different judicial district. No defendant has filed an answer to
  8    the complaint nor a motion for summary judgment. Dismissal under Rule
  9    41(a)(1) is therefore appropriate.
 10
 11    Dated: May 21, 2020
 12                                            WCCB LAW, LLP
 13
 14                                            By:
                                                     Benjamin M. Cutchshaw
 15                                                  Attorneys for Plaintiff
 16
                                                     18400 Von Karman Ave., 10th Fl.
 17                                                  Irvine, CA 92612
 18                                                  Tel: 949-247-7832
                                                     bcutchshaw@wccblaw.com
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              —2—
                          PLAINTIFF’S NOTICE OF DISMISSAL OF COMPLAINT
Case 8:19-cv-01010-ODW-AGR Document 49 Filed 05/21/20 Page 3 of 3 Page ID #:407



  1                               CERTIFICATE OF SERVICE
  2             I hereby certify that on May 21, 2020, I electronically filed the foregoing
  3    document(s) with the Clerk of the Court by using the CM/ECF system.
  4    Participants in the case who are registered CM/ECF users will be served by the
  5    CM/ECF system. Participants in the case who are not registered CM/ECF users
  6    will be served by mail, electronic mail, or by other means permitted by the court
  7    rules.
  8
  9    Dated: May 21, 2020
 10                                             WCCB LAW, LLP
 11
 12                                             By:
                                                      Benjamin M. Cutchshaw
 13                                                   Attorneys for Plaintiff
 14
                                                      18400 Von Karman Ave., 10th Fl.
 15                                                   Irvine, CA 92612
 16                                                   Tel: 949-247-7832
                                                      bcutchshaw@wccblaw.com
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               —3—
                            PLAINTIFF’S NOTICE OF DISMISSAL OF COMPLAINT
